UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7596



JULIAN FORD, JR.,

                                             Plaintiff - Appellant,

          versus

ANN GASTON, Deputy Warden; RONALD ELLIOTT,
Doctor; WILLIE BING, Correctional Officer, in
their individual and official capacities,

                                            Defendants - Appellees,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, in
individual and official capacity; CLAYTON
CLARK, in individual and official capacity,

                                                           Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. David C. Norton, District Judge.
(CA-95-1299-3-18BC)


Submitted:   February 13, 1997          Decided:     February 27, 1997

Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Julian Ford, Jr., Appellant Pro Se. Alexandria Skinner, SOUTH
CAROLINA BUDGET AND CONTROL BOARD, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Ford v. Gaston, No. CA-95-
1299-3-18BC (D.S.C. Sept. 27, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2